Matter of Carpenter v New York City Hous. Auth. (2017 NY Slip Op 00541)





Matter of Carpenter v New York City Hous. Auth.


2017 NY Slip Op 00541


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Acosta, J.P., Mazzarelli, Feinman, Webber, JJ.


2864 154622/14

[*1]In re Makeba Carpenter, Petitioner-Appellant,
vNew York City Housing Authority, Defendant-Respondent, New York City Police Department, et al., Defendants.


Makeba Carpenter, appellant pro se.
Ledy-Gurren, Bass, D'Avanzo & Siff, LLP, New York (Deborah Bass of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered July 8, 2015, which granted defendants-respondents' motions to dismiss the complaint against the New York Police Department (NYPD), "Human Resources" and the New York City Housing Authority (NYCHA), unanimously affirmed, without costs.
The court properly dismissed the complaint against NYCHA for plaintiff's failure to file a timely notice of claim or to seek leave to file a late notice of claim within the applicable
1-year-and-90-day limitation period (see Public Housing Law
§ 157[2]; General Municipal Law §§ 50-e[1], 50-i[1][c]; Davidson v Bronx Mun. Hosp., 64 NY2d 59, 61-62 [1984]; Pierson v City of New York, 56 NY2d 950, 955-956 [1982]; Fornabaio v City of New York, 41 AD3d 125 [1st Dept 2007]). The court also properly dismissed the complaint against NYPD and "Human Resources," as agencies of the City are not amenable to being sued (see New York City Charter, Chapter 17, § 396), and plaintiff has failed to state facts sufficient to raise a cognizable cause of action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK